 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                  Page 1 of 9 PageID 2272



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

POGO RESOURCES, LLC,                            §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §            Civil Action No. 3:19-cv-2682-L
                                                §
ST. PAUL FIRE AND MARINE                        §
INSURANCE COMPANY, a member                     §
company of the Travelers group of               §
insurers,                                       §
                                                §
       Defendant.                               §

                   PLAINTIFF’S MOTION FOR LEAVE TO FILE
              SECOND AMENDED COMPLAINT AND BRIEF IN SUPPORT

       Pursuant to Fed. R. Civ. P. 15(a), Plaintiff Pogo Resources, LLC (“Pogo” or “Plaintiff”)

files this motion for leave to file a second amended complaint, and would respectfully show as

follows.

                                     I. INTRODUCTION

       On January 12, 2021, the Court entered its Memorandum Opinion and Order [Dkt. 53], in

which it granted Defendant’s Motion for Judgment on the Pleadings and dismissed “Plaintiff’s

claims for reformation/mutual mistake, waiver and estoppel, for deceptive trade practices, and

bad faith” with prejudice and states that the claims remaining for trial are Pogo’s “claims for

breach of contract and tortious interference, as well as those for deceptive trade practices and bad

faith based on the Pogo Policies.”

       As discussed more fully below and in the attached proposed Second Amended

Complaint, Pogo seeks leave to file a Second Amended Complaint to (1) clarify the causes of

action remaining in this case and cure potential pleading deficiencies and (2) seek




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 1
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                  Page 2 of 9 PageID 2273



reconsideration of the Court’s dismissal with prejudice of Pogo’s claim for bad faith under the

Paladin Policy. In accordance with Local Rule 15-1, a red-line comparison of Plaintiff’s

proposed second amended complaint against its previous complaint is attached hereto as

Exhibit 1, and a clean version of the proposed second amended complaint, along with cited

exhibits, is attached hereto as Exhibit 2.

                                       II. BACKGROUND

       Plaintiff filed its Original Petition in state court on September 27, 2019. Defendant

removed the case to federal court on November 11, 2019, and Plaintiff filed its first Amended

Complaint on December 19, 2019. Defendant filed its Motion to Dismiss certain of Plaintiff’s

claims pursuant to Fed. R. Civ. P. 12(c) [Dkt. 20] on August 12, 2020. The Court granted

Defendants Motion to Dismiss with prejudice on January 12, 2021 [Dkt. 53].

       The undersigned lead trial counsel was recently retained in this matter and made his first

appearance in the case on January 22, 2021. The purpose of this Motion for Leave to File

Second Amended Complaint is not born from any bad faith, dilatory motive, or undue delay.

Plaintiff does not seek to add any new causes of action or issues of dispute; rather this Motion for

Leave seeks to clarify and bolster the remaining causes of action and to replead sufficient factual

detail for its claim for bad faith under the Paladin Policies. Because each of these causes of

action have been asserted from the outset of case, Defendant will not be unduly prejudiced or

burdened should leave to amend be granted. Moreover, to the extent Defendant is able to

demonstrate some prejudice, there is plenty of time for Defendant to cure such prejudice as the

dispositive motion deadline is nearly five months away and trial will not occur until

October 2021 at the earliest.




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 2
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                  Page 3 of 9 PageID 2274



                                       III. ARGUMENT

       A.      Legal Standard

       Federal Rule of Civil Procedure 15(a) governs the amendment of pleadings. Under Rule

15(a), leave to amend should be “freely given when justice so requires.” This and the other

federal rules “reject the approach that pleading is a game of skill in which one misstep by

counsel may be decisive to the outcome and accept the principle that the purpose of pleading is

to facilitate a proper decision on the merits.” Conley v. Gibson, 355 U.S. 41, 48 (1957).

       The Fifth Circuit has addressed this issue in Dussouy v. Gulf Coast Investment

Corporation, 660 F.2d 594, 597 (5th Cir. 1981) and observed that:

       “Discretion” may be a misleading term, for Rule 15(a) severely restricts the
       judge’s freedom, directing that leave to amend “shall be freely given when justice
       so requires”. It evinces a bias in favor of granting leave to amend. The policy of
       the federal rules is to permit liberal amendment to facilitate determination of
       claims on the merits and to prevent litigation from becoming a technical exercise
       in the fine points of pleading. Id. at 597-98

       Since Dussouy, the Fifth Circuit has repeatedly held that Rule 15(a) evinces a liberal

amendment policy. See Lowery v. Texas A&M University System, 117 F.3d 242, 245 (5th Cir.

1997). (“Rule 15(a) expresses a strong presumption in favor of liberal pleading”); Nance v. Gulf

Oil Corp., 817 F.2d 1176, 1180 (5th Cir.1987) (“Federal Rule 15(a) counsels a liberal amendment

policy”); Youmans v. Simon, 791 F.2d 341, 348 (5th Cir. 1986); Foster v. Daon Corp., 713 F.2d

148, 152 (5th Cir. 1983) (the policy of Rule 15(a) is “to assist the disposition of the case on the

merits, and to prevent pleadings from becoming ends in themselves”); Chitimacha Tribe of

Louisiana v. Harry L. Laws Co., 690 F.2d 1157, 1163 (5th Cir. 1982) (district court should err on

the side of allowing amendment).

       Indeed, following the Supreme Court’s precedent, the Fifth Circuit has held that a court

should allow leave to amend under Rule 15(a) unless there is a showing of undue delay, bad faith



PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 3
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                        Page 4 of 9 PageID 2275



or dilatory motive on the part of the movant, repeated failures to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, and futility of the amendment. Rosenzweig v. Azurix Corp., 332 F.3d 854, 864

(5th Cir. 2003). Moreover, courts in the Fifth Circuit “generally allow plaintiffs at least one

opportunity to amend following a Rule 12 dismissal on the pleadings. See Guzman v. Nationstar

Mortg. LLC, No. 4:17-cv-823-O-BP, 2017 WL 6597959, at *2 (N.D. Tex. Dec. 8, 2017), report

and recommendation adopted, No. 4:17-cv-823-O-BP, 2017 WL 6594199 (N.D. Tex. Dec. 26,

2017) (gathering cases and also citing Hines v. Wainwright, 539 F.2d 433, 434 (5th Cir. 1976) as

an example of the Fifth Circuit vacating and remanding a Rule 12(c) dismissal with instructions

to the district court to dismiss without, instead of with, prejudice).

       B.      Pogo’s Proposed Amendments

       Plaintiff’s proposed second amended complaint does not add any new causes of action.

Nor is it being brought out of bad faith or with dilatory motive. Indeed, the motion is being filed

within two weeks of the Court’s recent Order of Dismissal under Rule 12. As detailed more

fully in the Redline comparison of the proposed second amended complaint against Plaintiff’s

Amended Complaint [Dkt. 9], Plaintiff seeks to make the following amendments to its

complaint:

       First, Plaintiff has amended the case caption, preamble, and first paragraph of the

Complaint to be consistent with Northern District of Texas practice.

       Second, Plaintiff has amended Paragraphs 8-16 of the Complaint to include additional

factual detail as to the underlying bankruptcy proceeding, where Paladin’s interests in the

insurance policies and claims at issue in this case were unequivocally assigned to Pogo. See

generally Ex. 2 at ¶¶ 8-16. In its Order of Dismissal, the Court noted that “Plaintiff has not




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 4
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                    Page 5 of 9 PageID 2276



alleged that it was a party to the Paladin Policies or a third-party beneficiary to the Paladin

Policies, or that the actual parties to the Paladin Policies assigned them to it.” See Order at 12.

While the Court made this statement in the context of Pogo’s reformation claim—which is not

being reasserted—Pogo anticipates that Defendant may try to make similar arguments with

regard to the surviving breach of contract and declaratory judgment claims arising out of the

Paladin Policies.    Pogo desires to avoid arguments at summary judgment that it has not

adequately pleaded the assignment of Paladin’s interests and claims under the Policies.

       Furthermore, with regard to the dismissed claim for bad faith under the Paladin Policy,

Pogo pleads the additional facts in Paragraphs 8-16 in the hope that the Court will reconsider its

dismissal of the claim with prejudice and grant leave for Pogo to replead the claim. For one,

because the Court dismissed this claim as a result of Defendant’s first Rule 12 motion, such

dismissal should be without prejudice, not with prejudice. See Guzman, 2017 WL 6597959, at

*2. Moreover, the concerns raised by the Court as to Plaintiff’s bad faith claim under the Paladin

Policies are alleviated by the Second Amended Complaint. The Court reasoned in its Dismissal

Order that “[w]hile a ‘special relationship’ exists between Plaintiff and Defendant under the

Pogo Policies, they did not have a ‘special relationship’ with respect to the Paladin Policies

because Plaintiff is not an insured or beneficiary under them.” See Mem. Op. & Order at 18.

However, as the amended factual detail in Paragraphs 8-16 demonstrate, there can be no dispute

that through the bankruptcy proceeding Pogo acquired from Paladin, via the Purchase and Sale

Agreement and related Assignments, (1) “any interests related to the insurance policies that may

be in place to cover any liability” related to Pogo’s environmental cleanup obligations under

Sections 9.2 and 9.4 of the PSA and (2) all “claims” arising from damage to the acquired

property and “all related rights, titles, claims and interests of [Paladin] arising on or after May 1,




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 5
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                      Page 6 of 9 PageID 2277



2017. See Proposed 2d Am. Compl. ¶¶ 10-13. Pogo legitimately acquired Paladin’s interests

and claims under the Paladin Policies, including any ability to bring a claim for bad faith in

relation to the environmental cleanup obligations.

          Third, Plaintiff has revised the discussion of the Paladin Policies to (a) reflect that it has

in fact now received the full policies and (b) specifically cite the conflicting endorsements on the

Paladin Policies, which one of Travelers’ own witnesses has admitted was an underwriting error.

          Fourth, the Second Amended Complaint seeks to clarify the previously asserted, but not

explained, claim for declaratory judgment. The preamble of the first Amended Complaint

[Dkt. 9] states that Pogo is suing Travelers “for declaratory judgment,” among other causes of

action.    However, in its list of causes of action, Pogo does not specify the nature of the

declaratory relief it is seeking. While the declaratory relief sought can be inferred from the

whole of the rest of the Complaint, out of an abundance of caution (and because the claim for

declaratory relief is not included in the Court’s list of claims remaining for trial in the Dismissal

Order) Pogo now specifies the declarations it is seeking from the Court. This request for

declaratory relief relates to the same factual allegations supporting Plaintiff’s claims for breach

of contract, minimizing any potential prejudice to Defendant. Conversely, if Plaintiff is not

allowed to pursue its claim for declaratory relief, it could lose its opportunity to recover certain

Spill B damages that may not be ascertainable until after the October 2021 trial.

          Fifth, Plaintiff provides additional clarity as to its claims for breach of contract under the

Paladin and Pogo Policies and ensures that the necessary elements for a breach of contract claim

are pleaded as to each. While Defendant did not move for Rule 12 dismissal of these claims,

Plaintiff anticipates that Defendants will try to challenge these claims via summary judgment.




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 6
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                   Page 7 of 9 PageID 2278



Any such challenge should be decided on the merits of the claims, not on any potential pleading

deficiencies. See Dussouy, 660 F.2d at 597.

       Sixth, as discussed above, as to Plaintiff’s bad faith claims under the Paladin Policies,

Pogo asks the Court to reconsider its dismissal with prejudice and instead grant it leave to

replead. As to Plaintiff’s bad faith claim under the Pogo Policies, which Defendant did not move

to dismiss, Plaintiff seeks to provide additional clarity that Defendant’s obligation to act in good

faith and with fair dealing arises both under statute and common law in Texas. In the context of

its dismissal of Plaintiff’s DTPA claim under the Paladin Policies, the Court noted that Plaintiff

did not cite Section 541 of the Insurance Code. While Plaintiff has now removed any DTPA

claim from its proposed Second Amended Complaint (as well as the other non-bad-faith

dismissed causes of action) in order to better streamline the case, Pogo seeks leave to amend to

clarify that its bad faith claim has both statutory and common-law elements.

       Finally, Plaintiff has revised its request for attorneys’ fees to include the proper statutory

authority.

                                         IV. PRAYER

       In light of the foregoing, Plaintiff’s amendment falls well within the liberal standard for

freely allowing the amendment of pleadings. See Foman v. Davis, 371 U.S. 178, 182 (1962) (“In

the absence of . . . undue delay, bad faith or dilatory motive on the part of the movant . . . undue

prejudice to the opposing party by virtue of allowance of the amendment . . . the leave sought

should, as the rules require, be ‘freely given.’”). As detailed above, this motion is not made for

purposes of surprise or delay, nor will any party be prejudiced by the granting of this motion.

Accordingly, Plaintiff respectfully requests that the Court grant this motion allowing it to file a

second amended complaint, order the Clerk of Court to file a copy of the Second Amended




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 7
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                 Page 8 of 9 PageID 2279



Complaint and Exhibits in this matter (L.R. 15-1), and for such other and further relief, at law

and in equity, to which it may be justly entitled.



Dated: January 21, 2021

                                                     Respectfully submitted,


                                                     /s/ Cortney C. Thomas
                                                     Cortney C. Thomas
                                                       Texas Bar No. 24075153
                                                       cort@brownfoxlaw.com
                                                     BROWN FOX PLLC
                                                     8111 Preston Road, Suite 300
                                                     Dallas, Texas 75225
                                                     (214) 327-5000
                                                     Fax: (214) 327-5001

                                                     Sarah E. Stogner
                                                      Texas Bar No. 24091139
                                                      sarah@stognerlegal.com
                                                     STOGNER LEGAL, PLLC
                                                     602 W. Cuthbert Ave.
                                                     Midland, TX 79701
                                                     504-214-0140


                                                     Attorneys for Plaintiff Pogo
                                                     Resources, LLC




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 8
 Case 3:19-cv-02682-BH Document 56 Filed 01/22/21                Page 9 of 9 PageID 2280



                            CERTIFICATE OF CONFERENCE

         I hereby certify that co-counsel Sarah Stogner sent counsel for Defendant a copy of
Pogo’s proposed Second Amended Complaint and conferred regarding this Motion for Leave via
email on January 20, 2021. Counsel for Defendant indicated that Travelers is opposed to the
relief requested herein.


                                                    /s/ Cortney C. Thomas
                                                       Cortney C. Thomas




                               CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Civ. P. 5(d)(1)(B), as amended, no certificate of service is necessary
because this document is being filed with the Court’s electronic-filing system on January 22,
2021.


                                                    /s/ Cortney C. Thomas
                                                       Cortney C. Thomas




PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT – PAGE 9
